 DESCO VITRO-GLAZE OF SCHENECTADYDesco Vitro-Glaze of Schenectady, Inc.' and Local 59,International Association of Marble, Slate andStone Polishers, Rubbers and Sawyers, Tile andMarble Setters Helpers, Marble Mosaic andTerrazzo Workers Helpers, AFL-CIO 2Local 6, Bricklayers, Masons, Plasterers, Marble, Tileand Terrazzo Workers International Union, AFL-CIO3and Local 59, International Association ofMarble, Slate and Stone Polishers, Rubbers andSawyers, Tile and Marble Setters Helpers, MarbleMosaic and Terrazzo Workers Helpers, AFL-CIOLocal 16, Bricklayers, Masons, Plasterers, Marble,Tile and Terrazzo Workers International Union,AFL-CIO4 and Local 59, International Associa-tion of Marble, Slate and Stone Polishers, Rubbersand Sawyers, Tile and Marble Setters Helpers,Marble Mosaic and Terrazzo Workers Helpers,AFL-CIO. Cases 3-CA-5993, 3-CB-2498-1, and3-CB-2498-2June 23, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn December 22, 1976, Administrative Law JudgeMichael 0. Miller issued the attached SupplementalDecision in this proceeding. Thereafter, Respondentsfiled exceptions and supporting briefs, and theGeneral Counsel filed cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,5and conclusions of the Administrative LawJudge and to adopt his recommended Order,6asmodified herein.We agree with the Administrative Law Judge, forthe reasons stated by him, that Respondent Descovariously violated Section 8(a)(l), (2), and (3) of theI Herein Respondent Desco.2 Herein Local 59 or the Helpers Union.3 Herein Respondent Local 6.4 Herein Respondent Local 16.5 Respondents have excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.I General Counsel contends that the Administrative Law Judge erred infailing to order Respondents jointly and severally to make Local 59 whole230 NLRB No. 42Act, and that Respondent Locals 6 and 16 violatedSection 8(bX)(IXA) and (2) of the Act.We also agree with the Administrative Law Judge'sfinding that Local 59 at all times material was thecollective-bargaining representative of RespondentDesco's employees classified as helpers and thatRespondent Desco violated Section 8(aX5) of the Actby, inter alia, withdrawing recognition from Local 59.In light of these findings, we find that RespondentDesco further violated Section 8(a)(5) by unilaterallydiscontinuing its monthly contribution on behalf ofits helpers7to the pension and savings fund main-tained by Local 59. Accordingly, we shall order thatRespondent Desco make whole the employeesrepresented by Local 59 by paying into the aforesaidfunds all contributions which it has, since January1975, failed to deposit therein on their behalf.We disagree, however, with the AdministrativeLaw Judge's finding that Respondent Desco violatedSection 8(a)(5) of the Act by refusing to execute acontract with Local 59. The record demonstrates, asthe Administrative Law Judge found, that Desco hasfor many years recognized Local 59 as the exclusivebargaining representative of its employees classifiedas helpers and has consistently applied to theseemployees many of the terms of the agreementsnegotiated by Local 59 and the Capitol District Tile,Marble, Terrazzo and Slate Contractors' Association.The record also demonstrates, however, that Respon-dent Desco is not a member of this Association andhas never directly negotiated or signed a collective-bargaining agreement with Local 59. Thus, Desco'srefusal in December 1974 and January 1975 to signthe Association contracts, as requested by Local 59,was not contrary to its practice. In these circum-stances, we perceive no factual or legal basis forconcluding that Desco's refusal to sign the contractviolated Section 8(aX5) of the Act. Accordingly, wedo not adopt that portion of the Administrative LawJudge's recommended Order which requires Respon-dent Desco to sign the Local 59 agreement.Finally, we adopt the Adminstrative Law Judge'srecommended Order requiring that RespondentDesco cease and desist from recognizing andbargaining with Respondent Locals 6 and 16.Nothing in that order shall be construed, however, asfor any dues, fees, and assessments it lost by virtue of Desco's unlawfulassistance to, and recognition of, Locals 6 and 16. We find no merit in thiscontention. The Administrative Law Judge properly ordered Respondentsjointly and severally to reimburse Desco's helpers for any dues, fees, andassessments they may have paid to Respondent Locals 6 and 16 by virtue ofthe latter's collective-bargaining agreement with Respondent Desco. Inthese circumstances, a further requirement that Respondents also reimburseLocal 59 for the same moneys would not be warranted.7 Although the complaint does not allege this unilateral action as aseparate violation of the Act, we find that it is sufficiently covered by thecomplaint's other allegation of 8(aX5) misconduct. Furthermore, the factssurrounding Desco's unilateral actions with respect to the pension andsavings funds were fully litigated at the hearing.379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequiring Respondent Desco to withdraw, vary, orabandon any benefits which it may have granted toits helpers under its collective-bargaining agreementwith Locals 6 and 16.8AMENDED CONCLUSIONS OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 5:5. By the foregoing conduct which tended toundermine Local 59's status as collective-bargainingrepresentative of Respondent Desco's helpers, by itswithdrawal of recognition from Local 59 and itsrefusal to meet or negotiate with Local 59, and by itsunilateral changes in the terms and conditions ofemployment of its helpers, Respondent Desco hasviolated Section 8(a)(5) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dents, Desco Vitro-Glaze of Schenectady, Inc.,Schenectady and Albany, New York, its officers,agents, successors, and assigns, Local 6 and Local 16,Bricklayers, Masons, Plasterers, Marble, Tile andTerrazzo Workers International Union, AFL-CIO,their officers, agents, and representatives, shall takethe action set forth in the said recommended Order,as so modified:1. Substitute the following for section A, 1, of therecommended Order:"A. Respondent Desco, its officers, agents, suc-cessors, and assigns, shall:"1. Cease and desist from:"(a) Interrogating its employees concerning theirunion membership; soliciting its employees towithdraw their membership in Local 59, Internation-al Association of Marble, Slate and Stone Polishers,Rubbers and Sawyers, Tile and Marble SettersHelpers, Marble Mosaic and Terrazzo WorkersHelpers, AFL-CIO, or any other labor organization;soliciting its employees to join Local 6 or 16,Bricklayers, Masons, Plasterers, Marble, Tile andTerrazzo Workers International Union, AFL-CIO,or any other labor organization; threatening itsemployees with discharge unless they joined Local 6or Local 16, or any other labor organization, orotherwise assisting Locals 6, 16, or any other labororganization to secure memberships from its employ-ees."(b) Withdrawing recognition from and refusing torecognize and bargain with Local 59 as the exclusivecollective-bargaining representative of its employees(hereinafter called helpers) in the following appropri-ate unit:"All marble, stone and slate polishers, rubbersand sawyers, tile and marble setters helpers, andterrazzo workers helpers employed by Respon-dent Desco at its plant and jobsites within thegeographical jurisdiction of Local 59, excludingall office clerical employees, all professionalemployees, and all guards and supervisors asdefined in the Act, and all other employees."(c) Unilaterally, without prior notice to ornegotiation with Local 59, discontinuing its pay-ments to the pension and savings funds on behalf ofits employees in the above-described bargaining unit."(d) Recognizing Local 6 or Local 16, as thecollective-bargaining representative of its helpers inthe bargaining unit described above and extendingits contracts with Locals 6 and 16, including theunion-security provisions thereof, to its helpers."(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act."2. Substitute the following for paragraph A, 2(a):"(a) Withdraw and withhold all recognition fromRespondent Locals 6 and 16 as the collective-bargaining representatives of its helpers in the above-described bargaining unit unless and until said labororganizations have been duly certified by theNational Labor Relations Board as the exclusiverepresentative of such employees."3. Insert the following as paragraph A, 2(c) andreletter the subsequent paragraphs and renumber thesubsequent footnote, accordingly."(c) Make whole the employees in the above-described bargaining unit who were adversely affect-ed by Respondent's failure to pay for their pensionand savings funds, contributions, as provided in thepast, by granting them all interest, emoluments,rights, and privileges in the pension and savingsfunds which would have accrued to them but forRespondent's unlawful conduct, found herein; and,further, henceforth make such pension and savingsfunds contributions until such time as Respondentnegotiates in good faith with the Union either to anagreement or to an impasse. 16" Is See Fullerton Transfer & Storage Limited, Inc., 224 NLRB 480(1976). See also Impressions, Inc., 221 NLRB 389 (1975)."8 See. e.g., Stayer's Johnsonville Meats, Inc., 174 NLRB 693 (1969).380 DESCO VITRO-GLAZE OF SCHENECTADY4. Substitute the attached Appendix A for that ofthe Administrative Law Judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees con-cerning their union membership.WE WILL NOT discourage our helpers frommembership in Local 59, International Associa-tion of Marble, Slate and Stone Polishers,Rubbers and Sawyers, Tile and Marble SettersHelpers, Marble Mosaic and Terrazzo WorkersHelpers, AFL-CIO, or any other labor organiza-tion, and WE WILL NOT encourage our helpers tojoin Local 6 or Local 16, Bricklayers, Masons,Plasterers, Marble, Tile and Terrazzo WorkersInternational Union, AFL-CIO, or any otherlabor organization, by soliciting them to joinanother organization, or by threatening them withdischarge unless they join Local 6 or Local 16.WE WILL NOT assist or contribute support toLocal 6 or Local 16 by assisting them to organizeour helpers or by recognizing either of them as thecollective-bargaining representative of our helpersin the bargaining unit described below, unless anduntil they have been certified as such representa-tive by the National Labor Relations Board.WE WILL NOT unilaterally, without notice to ornegotiation with Local 59, discontinue our contri-butions to pension and savings funds on behalf ofour helpers in the bargaining unit describedbelow.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights under Section 7 of theNational Labor Relations Act.WE WILL withdraw recognition of Local 6 andLocal 16 as the collective-bargaining representa-tives of our helpers in the bargaining unitdescribed below, and WE WILL NOT apply thecollective-bargaining agreements between our-selves and Locals 6 and 16 to our helpers.However, we are not required to withdraw, vary,or abandon any term or condition of employmentwhich may have been established or confirmedwithin said collective-bargaining agreements. Theworkers covered thereby will not be prejudicedwith respect to their assertion of rights derivedfrom said collective-bargaining agreements.WE WILL recognize and bargain with Local 59as the exclusive collective-bargaining representa-tive of our helpers in the bargaining unitdescribed below and, upon request, WE WILLexecute a signed agreement embodying anycontract negotiated between Local 59 and our-selves.WE WILL offer all unreinstated unfair laborpractice strikers immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, with-out prejudice to their seniority or other rights andprivileges, discharging if necessary any replace-ments, and WE WILL make them whole for anyearnings lost as a result of our refusal to reinstatethem, plus interest at 6 percent per annum.WE WILL make whole our helpers in thebargaining unit described below who were ad-versely affected by our failure to pay for theirpension and savings funds contributions, asprovided in the past, by granting them all interest,emoluments, rights, and privileges in their pen-sion and savings funds which would have accruedto them but for our unlawful conduct and,further, WE WILL henceforth make such pensionand savings funds contributions payments untilsuch time as we negotiate in good faith with theUnion either to an agreement or to an impasse.WE WILL, jointly and severally with Local 6and Local 16, make our helpers whole for allinitiation fees, dues, and other moneys paid orchecked off pursuant to our contracts with thoseUnions, with 6 percent per annum interest.The appropriate bargaining unit in question is:All marble, stone and slate polishers, rub-bers and sawyers, tile and marble settershelpers, and terrazzo workers helpers em-ployed by Respondent Desco at its plant andjobsites within the geographical jurisdictionof Local 59, excluding all office clericalemployees, all professional employees, andall guards and supervisors as defined in theAct, and all other employees.DESCO VITRO-GLAZE OFSCHENECTADY, INC.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thismatter was heard in Albany, New York, on June 2 andAugust 3, 4, and 5, 1976, upon charges filed by Local 59 on381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 4, 1975,1 and amended on April 14, and aconsolidated complaint which issued on April 18 and wasamended on May 27, June 2, and at the hearing herein. Thecomplaint, the substantive allegations of which weredenied by each Respondent, alleged that Desco Vitro-Glaze of Schnectady, Inc.,2violated Section 8(a)(1), (2), (3),and (5) by interrogating its employees, assisting andrecognizing Local 6, Bricklayers, Masons, Plasterers,Marble, Tile and Terrazzo Workers International Union,AFL-CI03 and Local 16, Bricklayers, Mason, Plasterers,Marble, Tile and Terrazzo Workers International Union,AFL-CIO,4and applying Local 6 and 16's contractscontaining union-security clauses to its helper-employees,refusing to recognize and bargain collectively with Local 59International Association of Marble, Slate and StonePolishers, Rubbers, and Sawyers, Tile and Marble SettersHelpers, Marble Mosaic and Terrazzo Workers Helpers,AFL-CIO,5and unilaterally changing terms and condi-tions of employment of its helper-employees withoutbargaining with Local 59. It further alleged that Locals 6and 16 violated Section 8(b)(l)(A) and (2) by accepting thefruits of that assistance and by causing or attempting tocause Desco to unlawfully discriminate against its employ-ees in violation of Section 8(a)(3).The hearing was held by me herein pursuant to an Orderof the Board, dated March 1, 1976, directing a hearing denovo. A prior hearing had been held, before a differentAdministrative Law Judge, and a Decision therein hadissued on September 8, 1975. The Board found that in thathearing both General Counsel and Respondents had beendenied due process of law because they had been deniedthe opportunity to fully present and develop relevantevidence. Accordingly, it remanded the matter for this denovo hearing.Upon the entire record in this case,6including the brieffiled by the General Counsel, and my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI. RESPONDENT DESCO'S BUSINESS AND THE UNIONS'LABOR ORGANIZATION STATUSRespondent Desco, a New York corporation, is engagedat Schenectady and Albany, New York, as a constructioncontractor in the application of floorings, decks, andcoatings. During the year preceding the issuance of theconsolidated complaint said Respondent purchased goodsand materials valued in excess of $50,000, of which goodsand materials valued in excess of $50,000 were transporteddirectly to it in New York State directly from other States. Ifind and conclude that Desco is an employer within themeaning of Section 2(2), and is engaged in commercewithin the meaning of Section 2(6) and (7),of the Act.Local 6, Local 16, and Local 59 are and at all timesmaterial have been, labor organizations within the meaningof Section 2(5) of the Act.I All dates hereinafter are 1975 unless otherwise specified.2 Herein Respondent Desco.3 Herein Respondent Local 6.4 Herein Respondent Local 16. Collectively, Local 6 and Local 16 will bereferred to herein as Respondent Unions or the Mechanics Unions.n. THE UNFAIR LABOR PRACTICESA. Collective-Bargaining HistoryThe controlling issue to be determined herein is whether,prior to January 1975, Desco had recognized and main-tained collective-bargaining relations with Local 59 onbehalf of an appropriate collective-bargaining unit of itsemployees, the helpers.Desco had come into being around 1953, having beenfounded by Joseph T. LePore, Jr. It was engaged in theinstallation of terrazzo flooring. Initially, this involvedheavy cement materials. Gradually since 1953, the materi-als have changed and been improved through the introduc-tion of thinner, lighter compositions utilizing latex, epoxies,and acrylics. Traditionally in the area, and specifically atDesco during the period of LePore's ownership of thebusiness, 1953-73, two classifications of employees workedat the installation of this flooring. Employees known ashelpers did the unloading, mixing, and distribution of theflooring materials and prepared the floor for the installa-tion. Other employees, "mechanics," worked with trowels,applying the composition to the floor. The helpers wouldthen clean, sand, grind, and grout the floor.During the period of LePore's management, Descomaintained collective-bargaining relationships with Re-spondent Locals 6 and 16 on behalf of the mechanics.These relationships were maintained through Desco'smembership in the Eastern New York ConstructionEmployer's, Inc., an association to whom it assigned itscollective-bargaining rights. Desco continued to maintaincontractual relations with Locals 6 and 16, covering themechanics, subsequent to Joseph Cordi's acquisition of thebusiness from LePore, in early 1973.According to the testimony of LePore, which I credit, atall times during his tenure Local 59 was recognized as thecollective-bargaining representative of the helpers. Desco,however, executed no contracts with Local 59; neither didit belong to any associations through which it contractedwtih Local 59. Rather, it acceded to the terms of theagreements negotiated between Local 59 and the CapitalDistrict Tile, Marble, Terrazzo and Slate Contractors'Association. When requested, as in 1967, Desco executedletters of intent to be bound by the terms of the agreementto be negotiated by those parties and to pay the wages andbenefits of that agreement, retroactively. It was the wagesand benefits prescribed in the agreements between Local59 and this Association which Desco paid to its helpersthroughout this period. During this same period, Desco'shelpers were either members of Local 59, were referred to itby Local 59, or if hired off the street when the Local had nohelpers available, were referred to that Union if theirperformance was satisfactory to the employer and theywere interested in taking up the trade.Joseph Cordi was employed by Desco in February 1972,in order to learn the business and to introduce a paintingoperation into it, with the intention of acquiring thatbusiness from LePore. The acquisition was completed5 Herein Local 59 or the Helpers' Union.s General Counsel's unopposed motion to correct transcript is granted.382 DESCO VITRO-GLAZE OF SCHENECTADYabout January 1973. LePore testified that by virtue ofCordi's position and activities during that period, Cordihad to be aware of Local 59's status. When asked whetherhe was aware of Local 59's representative status, Cordi,however, testified before me that he "was not that familiarwith Local 59 and their activities." In his testimony in theprior hearing (of which I have taken administrative noticewithout limitation as to its evidentiary effect), Cordiadmitted that he "was aware" at that time "that Local 59was the Collective-Bargaining Representative for the Tile,Marble and Terrazzo Workers Helpers." Based uponLePore's testimony, Cordi's admissions in the earlierhearing and the weighty probability that a businessmanacquiring a labor-intensive business in a heavily unionizedarea would ascertain the collective-bargaining obligationsof the business before committing his effort and capital, Iconclude that Cordi did, in fact, acquire Desco withawareness of Local 59's status as the helpers' collective-bargaining agent.Similarly, the record reflects that for the period fromFebruary 1973 until December 1974, Desco continued topay its helpers the wage rates specified in the contractbetween Local 59 and the Capitol District Tile, Marble,Terrazzo and Slate Contractors' Association. In the initialhearing, Cordi admitted to having a copy of that contractand utilizing that wage schedule. In the instant hearing,however, Cordi asserted that he was only paying prevailingwage rates. In addition to its compliance with thecontractual wage rates, Desco made monthly payments toseveral union-maintained funds on behalf of its employees.Thus, each month after December 1972, Cordi signed a"Monthly Report of Savings Deposits for Tile, Marble andTerrazzo Workers Helpers of the Metropolitan CapitalDistrict," listing certain employees and the amountsdeposited in each employee's name. Similarly, Cordiexecuted monthly reports, listing those same employees,and detailing contributions on their behalf to the CapitalArea Mason's Pension Fund. That form provided forseparate itemization of deposits to three additional fundsbut set forth that only pension funds were required onbehalf of "No. 59-Tile Helpers." According to these reportforms, Cordi did not make contributions on behalf of theseemployees to the other funds, as would have been requiredfor members of Locals 6 or 16. The deposits reflected inthese 2 monthly reports were consistent with the employerobligations set forth in article 11 of the agreement betweenLocal 59 and the association with which it negotiated.These same monthly reports indicate that betweenDecember 1972 and December 1974, Desco employedbetween four and nine employees on whose behalf thesepayments were made. Throughout 1974, there were five orsix such employees, comprised at various times of ChristosGlantizis, Raymond Ingoldsby, Allie Mohamad, DominickMarotta, Giovanni Segatto, Domenico Coppola, andConstantinos Psarras. Glantzis was a member of Local 59until October 1974, when he was upgraded to mechanicand left the local. Ingoldsby's name does not appear on theI The record reflects that the Helpers' Union was utilized as a trainingground or apprenticeship program for mechanics. It was an acceptedpractice for experienced helpers to move on to the mechanics' classificationand become members of the mechanics' local, with the approval of both theforms after July 1974 and Psarras was hired in October1974. As of December 1974, according to the reports, therewere five employed as helpers: Marotta, Mohamad,Segatto, Coppola, and Psarras. All were members of Local59; Cordi admitted knowing of the membership status ofthe first four so listed. Psarras testified, additionally, thatwhen he was hired he was told by Kenneth King, Desco'ssuperintendent (an admitted supervisor), that he wouldhave to join Local 59. In the following month, threeadditional employees, contended by General Counsel to behelpers, were hired: J. C. Hamilton, Dimitrios Evangelides,and John Sitiriou. The record reflects that Hamilton andSitiriou made efforts to join Local 59.Respondent Desco contended, in substance, that becauseof changes in the industry, there ceased to be work for aseparate unit of helpers, that all of its employees worked asa team interchangeably performing the same functions.The record evidence fails to bear out this contention. Thus,the changes which occurred in the industry had beentaking place throughout Desco's existence and involved thematerials being installed rather than the division of work.The employees themselves credibly testified that they spentthe majority of their time performing the work traditionallyassigned to the helpers. On occasion, for small portions oftheir time, the more experienced helpers did some workwith the trowel.7Based upon all of the foregoing, I conclude that at alltimes material herein, from Desco's 1953 inception toFebruary 1975, there was a unit of helpers employed byDesco, described in the complaint and Association con-tract as follows:All marble, stone and slate polishers, rubbers andsawyers, tile and marble setters helpers, and terrazzoworkers helpers employed by Respondent Desco at itsplant and jobsites within the geographical jurisdictionof Local 59, excluding all office clerical employees, allprofessional employees, and all guards and supervisorsas defined in the Act, and all other employees.This unit consists of a clearly identifiable and functionallydistinct group of employees, with common separateinterests, and is a traditional separate craft unit within theconstruction industry. The employees within this unitreceive different wages and fringe benefits than arereceived by those considered mechanics. The Board deemssuch a separate unit appropriate for the purposes ofcollective bargaining. See R B. Butler, Inc., 160 NLRB1595 (1966), and cases cited therein. Within this unit, Ifurther conclude, Local 59 has consistently maintainedmajority status and, at least until December 1974, Descorecognized Local 59 as its collective-bargaining representa-tive.B. The Refusal To BargainOn December 12, 1974, David Lavenberg, Local 59'sbusiness agent, sent Cordi copies of the Associationemployer and the Helpers' Union business agent. This was the progressionwhich Glantzis followed; indeed, the fact that he followed this progressiontends to establish the existence of the helper's unit.383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement with which, as the prior discussion reveals,Desco had been complying. When Lavenberg asked him tosign that agreement, at that time and again later in themonth, Cordi put him off. When Lavenberg repeated hisdemand in late January, Cordi finally told him that he hadno intention of signing the agreement.At a jobsite meeting on February 18, Gerald Bombassa-ro, an international representative of the Helpers' Union,repeated the request that Cordi sign the agreement.According to Bombassaro,8Cordi stated that he hadchanged his method of doing business, no longer neededLocal 59 members to do his work and therefore had noreason to sign an agreement with Local 59. Cordi spoke ofalleged harassment by business agents of Local 59 andalluded to his membership in another association (NationalAssociation of Decorative Architectural Finishers-NA-DAF), pursuant to which he was party to contracts with a"Chemical Products" division of the Bricklayers (BMPIU)and Painters (IBPAT) International Unions. Cordi refusedto sign Local 59's agreement. Cordi testified that prior toJanuary 1975, he was under the mistaken impression thatDesco was a member of NADAF. Upon learning that hewas in error, he alleged, Desco joined NADAF sometimein January 1975. Assuming the credibility of this testimony,Desco's membership in NADAF as of January 1975 isirrelevant. Selection of a collective-bargaining representa-tive is the right of the employees, not the employer, and anemployer cannot substitute another representative for thatchosen by his employees merely by joining an associationwhich purports to contract with another labor organiza-tion. Moreover, the NADAF-BMPIU-IBPAT Jurisdiction-al and Work Rules Agreement placed in evidence by Descoonly purports to assign the installation of the materialsaccording to traditional work techniques (bricklayers use atrowel, painters use rollers or brush). It does not appear topreclude assignment of traditional helpers' work to mem-bers of some other labor organization. Finally, in thisregard, I note that Cordi's lack of specificity as to when hejoined NADAF or what authority he assigned to thatorganization, and the absence of any documentary evi-dence corroborating Desco's membership therein, castsconsiderable doubt as to the veracity of his testimony.When, in late January, Desco's employees who werewithin the previously described helper's unit made applica-tion to Locals 6 and 16 (discussed in more detail infra).Cordi raised their wages and/or fringe benefits to thehigher rates specified in the agreements maintained bythose Unions. Cordi alleged that this was the result ofupgrading or promotion, but the credible evidence establ-ishes that there was no change in the work of theses To the extent that there are conflicts between Bombassaro's testimonyand that of Cordi, I credit Bombassaro, with whose demeanor I wasfavorably impressed. Moreover, Bombassaro's testimony was corroboratedby that of Lavenberg, another credible witness.9 See Marquis Elevator Company, Inc., 217 NLRB 461 (1975); ManorResearch, Inc., 165 NLRB 909 (1967).t0 King's response (undenied, as King did not testify), to the effect thatSitiriou could have waited a couple of weeks before joining, is furtheracknowledgment of Local 59's presence as the helpers' bargainingrepresentative.1i Cordi claimed that King had reported pressure being placed againstthese employees. Hamilton did not testify and Sitiriou denied that hisapplication was other than an act of free will. The record contains noemployees. The newest and least experienced employees,Psarras, Evangelides, and Sitiriou were entitled "impr-overs," a classification below that of "mechanic." Theyreceived no wage increases but some improvement infringes.The foregoing evidence establishes that Desco, afterrecognizing Local 59 for a long course of years, declined tosign the contract to which it was obligated and with whichit had been complying, refused to continue its recognitionof that Union during the term of the agreements and, notwithstanding that there was no evidence of any loss ofmajority, purported to recognize other labor organizationsas the representatives of the same employees, and changedthe wages and benefits accorded to the unit employeeswithout negotiation with representatives of Local 59. By allof the foregoing conduct, and as will be seen in the nextsection, by conduct intended to undermine Local 59'sstatus as bargaining representative, I conclude, in agree-ment with the General Counsel, Respondent Desco hasviolated Section 8(aX5) of the Act.C. Alleged 8(a)(1) and (2) and 8(b)(IXA) and (2)ViolationsOn January 24, 1975, Lavenberg came on to Desco'sjobsite in the Empire State Plaza. He received applicationsfor union membership and down payments on theinitiation fees from J. C. Hamilton and John Sitiriou.Shortly thereafter, Sitiriou told Superintendent King thathe had joined Local 59.10On January 26, Cordi called Lavenberg and accused himof sneaking onto the jobsite and coercing employees intoapplying for union membership." Lavenberg denied doingso and agreed to meet Cordi on the jobsite the followingday. On January 27, before Lavenberg came to the site,Cordi and King went to Sitiriou. They asked Sitiriouwhether he had joined Local 59. He replied that he had andthat he had given Local 59 a $100 deposit. He askedwhether he had done something wrong and both replied,"No, that's okay."When Lavenberg arrived, he went with Cordi and Kingto Hamilton. As Lavenberg testified,12Cordi askedHamilton whether Lavenberg had coerced him into makinghis application. Hamilton replied affirmatively. Lavenbergdenied that there was any coercion but returned Hamil-ton's deposit to him. They then went to Sitiriou and thesame question was asked. Cordi asked Sitiriou whether hewas with them (Local 59) or with him (Cordi). Sitiriou saidthat Cordi was the man who paid him so he was withCordi. Cordi asked him if he wanted his money back and,probative evidence of coercion upon these or any other employees by Local59.12 To the extent that there are conflicts between Lavenberg's testimonyand Cordi's, I credit Lavenberg. Cordi's testimony throughout is bestcharacterized by its lack of responsiveness, its tendency to be shaded so asto improve Respondent Employer's arguments (as, for example, Cordi'sclaims that the employees did not have specific job responsibilities butworked as a "team," that he paid "prevailing rates" rather than complyingwith a contract, and that he did not know "that much" about Local 59 whenhe took over the business), and the contradictions between his testimony inthe initial and remanded hearings. Lavenberg's testimony was essentiallycorroborated by Sitiriou and I was more favorably impressed by thedemeanor of Lavenberg and Sitiriou than by that of Cordi.384 DESCO VITRO-GLAZE OF SCHENECTADYwhen Sitiriou said that he did, Lavenberg returned hisdeposit.General Counsel contended that by the foregoingconduct, Respondent Desco interrogated its employees andsolicited them to withdraw from Local 59, in violation ofSection 8(a)(1) of the Act. I agree. Cordi's statements andactions made clear to these two new employees that he didnot want them to join Local 59, that he wanted them towithdraw their membership applications and that going"with him" rather than "with them" was what wasexpected of them. By this conduct, Desco interfered with,restrained, and coerced Hamilton and Sitiriou in theexercise of their right to join Local 59, and violated Section8(a)(1).On January 29, King told Psarras: "the companydecided to not have anymore helpers, so instead of losingyour job, do you mind if you become a mechanic." Psarrasasked how he would become a mechanic and King toldhim:"you're going to join another Union but you're stillgoing to do the same job as a helper you are now but we'regoing to stop having anything to do with the helpers. Sowhat do you want to dof?r' King also asked Mohamadwhether he wanted to become a mason. Mohamad askedwhen it would take place and what he would be doing.King told him that his job would not change and that thebusiness agent from Local 6, Aldo Malossi, would be thereto speak to him on the following day. According to Cordi,King similarly surveyed the other helpers.On January 30, King told Mohamad that Malossi waspresent at the jobsite and he could sign up. They went tothe office. Mohamad questioned what his status would bein Local 6 and was assured that he would be a journeyman.He tendered a deposit to Malossi and received a receipt.Cordi testified that Hamilton was similarly brought to theoffice; he (Cordi) asked Hamilton if he was interested inbecoming a mechanic, Hamilton said that he was, andHamilton gave Malossi some money.On January 31, the scene was repeated with Vince Riggi,business agent of Local 16 and employees Psarras, Sitiriou,Evangelides, Marotta, Segatto, and Coppola. Cordi askedthem if they wanted to join Local 16 and loaned money toPsarras and Sitiriou to make down payments on theinitiation fees. Riggi returned to the jobsite office onFebruary 7 and, again in the presence of Cordi and King,requested money for the down payments from Psarras,Evangelides, and Sitiriou. They made arrangements to pay.Thereafter, Evangelides and Sitiriou made an attempt togive Riggi additional money, which Riggi refused, appar-ently because someone was questioning the procedure.On February 27, as he was passing out their paychecks,Cordi asked Psarras and Evangelides whether they hadcompleted their payments to Local 16. They replied thatthey had not and Cordi told them that they had better doso or they would lose their jobs.13Cordi admitted that itscontracts with Locals 6 and 16 were extended to cover thehelpers.13 Psarras' and Evangelides' testimonies are mutually corroborative.Cordi's testimony acknowledges that he asked them what their status waswith Local 16 and advised them of the risks of running afoul of the union-security requirements in Local 16's contract.No further efforts were made by either Local 6 or Local16 to collect initiation fees or dues and neither Unionsought to invoke the union-security clause of theiragreements against any of these employees.As the foregoing evidence makes clear, RespondentDesco was the moving force in its employee's alienationfrom Local 59 and their applications for membership inLocals 6 and 16. By such assistance and support of thoseunions, at a time when it was obligated to continuerecognition of Local 59, and by its recognition of Locals 6and 16 for those employees and the extension of itscontracts with those Unions to those employees, Respon-dent Desco has violated Section 8(aXl) and (2) of the Act.By accepting that support and the extension of theircontracts to the employees so coerced, Respondent Locals6 and 16 violated Section 8(bXIXA). International Ladies'Garment Workers Union (Bernhard-Altmann Texas Corp.) v.N.LR.B., 366 U.S. 731, 738-739 (1961); Captive Plastics,Inc., 209 NLRB 749 (1974). Contrary to RespondentUnions' contentions, scienter is not an element of theviolation. Even assuming that Riggi and Malossi wereunaware of Desco's obligations toward Local 59 (which ismost unlikely) or of Cordi's unlawful support of theirorganizations, the acceptance of recognition under suchcircumstances violates the Act. Berhard-Altmann, supra.Moreover, as the contracts extended to these employeescontained provisions requiring union membership as acondition of continued employment, Respondent Descohas violated Section 8(aX3) and Respondent Locals 6 and16 have violated Section 8(bX2) of the Act. Melbet JewelryCo., Inc., and I.D.S.-Orchard Park, Inc., 180 NLRB 107(1969).D. The Unfair Labor Practice StrikeOn March 31, Local 59 began a strike against Desco andpicketed for a period of about 2 weeks at the Empire Plazajobsite and for I week at another Desco jobsite. The strikeand picketing were caused by the above-described conductand, I find, this was an unfair labor practice strike.4OnJune 19, Lavenberg made an unconditional offer to returnto work on behalf of all of Desco employees.CONCLUSIONS OF LAW1. The helpers employed by Respondent Desco consti-tute an appropriate unit for collective bargaining.2. By interrogating its employees concerning theirunion membership and by soliciting them to withdraw theirmembership in Local 59, Respondent Desco has engagedin unfair labor practices in violation of Section 8(aXl) ofthe Act.3. By soliciting its employees to join RespondentLocals 6 and 16, by assisting Respondent Locals 6 and 16to secure membership applications from its employees, bythreatening its employees with discharge unless they joinedRespondent Locals 6 or 16, by recognizing RespondentLocals 6 and 16 as the collective-bargaining representative14 Allie Mohamad and Dimitrios Evangelides participated in the strike.After approximately I week, Evangelides had returned to work. However,he rejoined the strike prior to its conclusion.385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof its helpers and by applying its contracts with Respon-dent Locals 6 and 16 to its helpers, Respondent Desco hasviolated Section 8(a)(2) and (1) of the Act.4. By unlawfully applying its union-security contractswith Respondent Locals 6 and 16 to its helpers, Respon-dent Desco has violated Section 8(aX3) and (1) of the Act.5. By the foregoing conduct which tended to under-mine Local 59's status as collective-bargaining representa-tive of Respondent Desco's helpers, by its withdrawal ofrecognition from Local 59 and its refusal to meet,negotiate, or execute its agreement with Local 59, and byits unilateral changes in the terms and conditions ofemployment of its helpers, Respondent Desco has violatedSection 8(a)(5) and (1) of the Act.6. By accepting Respondent Desco's assistance in theirorganizational efforts among Desco's helpers, by demand-ing and accepting recognition as the exclusive collective-bargaining representative of Respondent Desco's helpers,by applying their collective-bargaining contracts withRespondent Desco to the helpers employed by Desco, andby extending the union-security provisions of thosecontracts to those helpers, Respondent Locals 6 and 16have violated Section 8(b)(iXA) and (2) of the Act.7. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.8. The strike which began on March 31, 1975, wascaused and prolonged by Respondent Desco's unfair laborpractices and was an unfair labor practice strike.THE REMEDYHaving found that Respondent Desco and RespondentLocals 6 and 16 have engaged in unfair labor practices inviolation of Section 8(aX)(1), (2), (3), and (5), and (b)(l)(A)and (2) of the Act, I shall recommend that they take theactions described in the following section of this Decision,entitled "Order," which are necessary in order to effectuatethe policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 15A. Respondent Desco, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Interrogating its employees concerning their unionmembership, soliciting its employees to withdraw theirmembership in Local 59 or any other labor organization,soliciting its employees to join Local 6 or 16, or any otherlabor organization, threatening its employees with dis-charge unless they joined Local 6 or Local 16, or any otherlabor organization, or otherwise assisting Locals 6, 16, orany other labor organization to secure memberships fromits employees.'5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(b) Recognizing Local 6 or Local 16 as the collective-bargaining representative of its helpers and extending itscontracts with Locals 6 and 16 including the union-securityprovisions thereof, to its helpers.(c) Withdrawing recognition from and refusing torecognize and bargain with Local 59 as the exclusivecollective-bargaining representative of its helpers or refus-ing to execute, upon request, its collective-bargainingagreement with Local 59.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Withdraw and withhold all recognition from Respon-dent Locals 6 and 16 as the collective-bargaining represen-tatives of its helpers unless and until said labor organiza-tions have been duly certified by the National LaborRelations Board as the exclusive representative of suchemployees.(b) Jointly and severally with Respondent Locals 6 and16 reimburse its helpers, including former employees, forall initiation fees, dues, and other monies paid or checkedoff pursuant to its contracts with those labor organizations,with interest at 6 percent per annum, as provided by theBoard in Isis Plumbing & Heating Co., 138 NLRB 716(1962).(c) Upon request, bargain collectively with Local 59 asthe exclusive collective-bargaining representative of itshelpers, and if requested, embody its contract with Local59 in a written signed agreement.(d) Offer each of the former unfair labor practice strikersimmediate reinstatement to his former position or, if suchjob no longer exists, to a substantially equivalent position,without loss of seniority or other rights or privileges,discharging if necessary any replacements hired, and makeeach of these employees whole for any loss of earnings henormally would have earned from 5 days after theunconditional offer to return to work was made on behalfof the employees, to the date of Respondent Desco's offerof reinstatement, in accordance with the Board's formulaset forth in F. W. Woolworth Company, 90 NLRB 289(1950), with interest thereon at the rate of 6 percent perannum. Isis, supra.(e) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allrecords concerning payroll, personnel, social securitypayments, timecards, disbursements and all other recordsnecessary to ascertain the backpay and reimbursement ofunion fees and dues owed under the terms of this Order.(f) Post at its office and each of its jobsites copies of theattached notice marked "Appendix A." 16Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by Respondent Desco'srepresentative, shall be posted by Respondent Descoimmediately upon receipt thereof, and shall be maintainedit In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."386 DESCO VITRO-GLAZE OF SCHENECTADYby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its employeesare customarily posted. Reasonable steps shall be taken byRespondent Desco to insure that said notices are notaltered, defaced, or covered by any other material.(g) Post at the same places and under the sameconditions as set forth in (f) above, as they are forwardedby the Regional Director, copies of the attached noticesmarked "Appendix B" and "Appendix C."(h) Deliver or mail signed copies of the attached noticemarked "Appendix A" to the Regional Director for postingby Respondent Locals 6 and 16, as provided hereinafter.(i) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what stepsRespondent Desco has taken to comply herewith.B. Respondent Local 6, its officers, agents, and repre-sentatives, shall:1. Cease and desist from:(a) Accepting unlawful assistance or support fromRespondent Desco or any other employer in the organiza-tion of employees, or accepting recognition or entering intocollective bargaining as the representative of RespondentDesco's helpers unless and until certified by the NationalLabor Relations Board as the exclusive representative ofsaid employees pursuant to Section 9(c) of the Act.(b) Giving effect to, or requesting Respondent Desco togive effect to, the collective-bargaining contract betweenRespondent Desco and Respondent Local 6 as applied tothe helpers employed by Desco.(c) In any other manner restraining or coercing thehelpers employed by Respondent Desco in the exercise oftheir rights guaranteed under Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Jointly and severally with Respondent Desco reim-burse Desco's helpers, including former employees, for allunion initiation fees, dues and other moneys, paid orchecked off pursuant to the contract between RespondentDesco and Respondent Local 6, with interest at 6 percentper annum. Isis, supra.(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allrecords necessary to ascertain what is owed in reimburse-ment of union fees, dues, and other moneys under theterms of this Order.(c) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix B."'7Immediatelyupon receipt of said notice, on forms to be provided by theRegional Director for Region 3, Respondent Local 6 shallcause the copies to be signed by an authorized representa-tive and posted, the posted copies to be maintained for aperiod of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken byRespondent Local 6 to insure that said notices are notaltered, defaced, or covered by any other material.(d) Deliver or mail signed copies of the attached noticemarked "Appendix B" to the Regional Director for postingby Respondent Desco and Respondent Local 16, asprovided herein.(e) Post and maintain at the same places and under thesame conditions provided in paragraph B 2, (c) above, assoon as forwarded by the Regional Director, copies of theattached notices marked "Appendix A" and "AppendixC."(f) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what stepsRespondent Local 6 has taken to comply herewith.C. Respondent Local 16, its officers, agents, andrepresentatives shall:1. Cease and desist from:(a) Accepting unlawful assistance or support fromRespondent Desco or any other employer in the organiza-tion of employees, or accepting recognition or entering intocollective bargaining as the representative of RespondentDesco's helpers unless and until certified by the NationalLabor Relations Board as the exclusive representative ofsaid employees pursuant to Section 9(c) of the Act.(b) Giving effect to, or requesting Respondent Desco togive effect to, the collective-bargaining contract betweenRespondent Desco and Respondent Local 16 as applied tothe helpers employed by Desco.(c) In any other manner restraining or coercing thehelpers employed by Respondent Desco in the exercise oftheir rights guaranteed under Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Jointly and severally with Respondent Desco reim-burse Desco's helpers, including former employees, for allunion initiation fees, dues and other moneys, paid orchecked off pursuant to the contract between RespondentDesco and Respondent Local 16, with interest at 6 percentper annum, Isis, supra.(b) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allrecords necessary to ascertain what is owed in reimburse-ment of union fees, dues, and other moneys under theterms of this Order.(c) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix C." 18 Immediatelyupon receipt of said notice, on forms to be provided by theRegional Director for Region 3, Respondent Local 16 shallcause the copies to be signed by an authorized representa-tive and posted, the posted copies to be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by RespondentLocal 16 to insure that said notices are not altered, defaced,or covered by any other material.(d) Deliver or mail signed copies of the attached noticemarked "Appendix C" to the Regional Director for postingby Respondent Desco and Respondent Local 6, asprovided theretofore.(e) Post and maintain at the same places and under thesame conditions provided in paragraph C, 2, (c) above, assoon as forwarded by the Regional Director, copies of the17 See preceding footnote.38718 See preceding footnote. DECISIONS OF NATIONAL LABOR RELATIONS BOARDattached notices marked "Appendix A" and "AppendixB."(f) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what stepsRespondent Local 6 has taken to comply herewith.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT seek or accept recognition as thecollective-bargaining representative of the helpersemployed by Desco Vitro-Glaze of Schenectady, Inc.,unless and until we have been certified as such arepresentative by the National Labor Relations Board.WE WILL NOT seek to enforce or apply our contractwith Desco to the helpers employed by that company.WE WILL NOT in any other manner restrain or coerceemployees of Desco in the exercise of rights guaranteedin Section 7 of the Act.WE WILL, jointly and severally with Desco, makeDesco's helpers whole for all initiation fees, dues, andother moneys paid or checked off pursuant to ourcontract with Desco.LOCAL 6, BRICKLAYERS,MASONS, PLASTERERS,MARBLE, TILE ANDTERRAZZO WORKERSINTERNATIONAL UNION,AFL-CIOAPPENDIX CNOTIcE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT seek or accept recognition as thecollective-bargaining representative of the helpersemployed by Desco Vitro-Glaze of Schenectady, Inc.,unless and until we have been certified as such arepresentative by the National Labor Relations Board.WE WI. NOT seek to enforce or apply our contractwith Desco to the helpers employed by that company.WE WILL NOT in any other manner restrain or coerceemployees of Desco in the exercise of rights guaranteedin Section 7 of the Act.WE WILL, jointly and severally with Desco, makeDesco's helpers whole for all initiation fees, dues, andother moneys paid or checked off pursuant to ourcontract with Desco.LOCAL 16, BRICKLAYERS,MASONS, PLASTERERS,MARBLE, TILE ANDTERRAZZO WORKERSINTERNATIONAL UNION,AFL-CIO388